DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 02/09/2022.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant’s election of the species of Figs 1-11, claims 35-54 being readable thereon, in the reply filed on 02/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Drawings
3.	The drawings are objected to because of the Fig. 4a, a reference character “18” (see on top left of Fig. 4a”) should be changed to --28--. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “steps 57” and “locator 59” (see page 13, para. [0096], line 4  and Figs. 5a to 5d); “a corresponding spline 148” (see page 20, para. [00126], line 4 and Fig. 3); “side surfaces 273” (see page 26, para. [00150], lines 4-5 and Figs. 21a-21d); “kidneys ports 258A and 528C” (see page 31, para. [00167], line 2 and Fig. 24a); “chambers 270B1” (see page 31, para. [00169], line 3 and Fig. 24b) and “chambers 270B2” (see page 31, para. [00169], line 4 and Fig. 24b). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “224” has been used to designate both “front face” (see page 22, para.[00136], line 4)  and “the intermediate rotor housing” (see page 23, line 2); reference character “270” has been used to designate both “pressure chambers” (see page 24, para. [00142], line 5) and “follower end faces” (see page 24, para. [00143], lines 2-3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
7.	The disclosure is objected to because of the following informalities: 
		- page 20, para. [00125], line 3, “the fasteners 28” should be changed to -- the fasteners 26--; 
		- page 31, para. [00167], line 4, “the return tank via ports 280b and 280d” should be changed to -- the return tank via ports 280B and 280D --.  
	Appropriate correction is required.
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the limitation “the three pressure zones are substantially independent” recited in claim 53).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 




An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A/The rotary fluid device” recited in claims 35-54, “location portions” recited in claims 12-13, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 37-46, 50, 52 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
	- Claim 37 recites the limitation "the passage" in  line 4.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 37, page 3, line 5, “between the tip surface thereof” is vague and indefinite because it is unclear what applicants are referring to by the claimed “thereof”. Applicants should clarify/define the term “thereof” is.
the adjacent pressure zones" in  lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as: claim 42: page 4, line 1, “the adjacent pressure zones” should be changed to -- the two laterally adjacent pressure zones--.
- Claim 44, page 4, line 2, “opposing sides thereof” is vague and indefinite because it is unclear what applicants are referring to by the claimed “thereof”. Accordingly, the applicants are suggested to correct as: claim 44, page 4, line 2, “opposing sides thereof” should be changed to -- opposing sides of the base portion--.
-  Claims 50 and 52, “intermediate thereof”, “underside surface thereof” and “hydrostatic balancing thereof” are vague and indefinite because it is unclear what applicants are referring to by the claimed “thereof”. Applicants should clarify/define the term “thereof” is.
- Claim 53, the limitation “substantially independent”  renders the claim indefinite, since the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. See Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986); Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005).
- Claim 53 recites the limitations "the three pressure zones are substantially independent". Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
The claims not specifically mentioned are indefinite since they depended from one of the above claims.


Claim Objections
12.	Claims 43-46 and 51-52 are objected to because of the following informalities:  
	- claim 43, page 4, lines 1-2, “the adjacent pressure zones” should be changed to -- the two laterally adjacent pressure zones--. 
	- claim 44, page 4, line 3, “the recesses” should be changed to --the follower recesses--	- claim 45, page 4, lines 1-2, “the adjacent pressure zones” should be changed to -- the two laterally adjacent pressure zones--. 
	- claim 46, page 4, line 3, “the adjacent pressure zones” should be changed to -- the two laterally adjacent pressure zones--. 
	- claim 51,  page 5, line 1, “the inserts” should be changed to --the moveable inserts--.
	- claim 52,  page 5, line 1, “the inserts” should be changed to --the moveable inserts--. 	Appropriate correction is required for clarity and consistency terminology in the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 35-43, 47-49 and 53  are rejected under 35 U.S.C. 103 as being unpatentable over Patterson  (U.S. Patent Application Publication Number 2011/0171054A1) in view of Findenigg (Publication Number FR 435,286).
	Regarding claims 35, as shown in Figs. 1-15, Patterson discloses a rotary fluid device, the rotary fluid device including an outer housing assembly 24 (see Figs. 1) and an inner rotating arrangement 38, 60 adapted to rotate relative to the outer housing assembly, the outer housing assembly 24 including a rotor housing and the inner rotating arrangement including a rotor 66 dimensioned to rotatably fit within the rotor housing, wherein the rotor 66 includes opposing sides and an outer circumferential surface (not numbered; however, clearly seen in Figs. 6-7) and the rotor housing includes an inner circumferential surface (not numbered; however, clearly seen in Fig. 7) extending about the outer circumferential surface of the rotor 66, wherein one of the rotor and the rotor housing include lobes 50 (see Fig. 4, 7 and 10-12) extending in a radial direction relative to the respective inner and outer circumferential surfaces and the other of the rotor 66 and the rotor housing includes followers 62 and follower recesses 74 in which the followers are moveably located, wherein the lobes 50 are arranged to define troughs  (see Figs. 7 and 10-12) 
	As shown in Figs. 1-4, Findenigg teaches wherein the followers (d) and follower recesses (f, i, i’) are adapted such that in at least the extended condition three pressure zones (not numbered; however, clearly seen in the annotated Fig. 1 below) are defined between the followers (d)Page 2 of 7Application No.: and follower recesses (f, i, i’) the three pressure zones including an intermediate pressure zone and two laterally adjacent pressure zones on opposing circumferentially lateral sides of the intermediate pressure zone (see the annotated Fig. 1 below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the followers and follower recesses adapted such that in at least the extended condition three pressure zones are defined between the followersPage 2 of 7Application No.: and follower recesses, the three pressure zones including an intermediate pressure zone and two laterally adjacent pressure zones on opposing circumferentially lateral sides of the intermediate pressure zone, as taught by Findenigg in the Patterson apparatus, 
	Fig. 1 of Findenigg FR435286. 

    PNG
    media_image1.png
    564
    573
    media_image1.png
    Greyscale

Note that in claim 35, the limitation “such that in at least the extended condition three pressure zones are defined between the followers Page 2 of 7Application No.: and follower recesses, the three pressure zones including an intermediate pressure zone and two laterally adjacent pressure zones on opposing circumferentially lateral sides of the intermediate pressure zone” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
	Regarding claims 36, Patterson discloses wherein the followers 62 each include a head portion (not numbered; however, clearly seen in Figs. 8-12) adapted to slidably engage with the respective one of the inner and outer circumferential surfaces and a base portion (not numbered; however, clearly seen in Figs. 8-12) received by the respective follower recesses 74.     
	Regarding claim 37, Findenigg discloses wherein the followers (d) and follower recesses (f, i, i’) include underside facing surfaces and respective opposing top facing surfaces, and wherein the top facing surfaces include a tip surface of the head portion of the followers (d) and wherein the head portion is adapted to allow the passage of fluid between the tip surface thereof to the intermediate pressure zone (see the annotated Fig. 1 above).     
	Regarding claim 38, Findenigg discloses wherein the head portion includes at least one aperture (not numbered; however, clearly seen in the annotated Fig. 1 above) extending from the tip surface to the intermediate pressure zone.  
	Regarding claim 39, Findenigg discloses wherein the intermediate pressure zone (k – see Fig. 3) is within the respective follower recesses (f, i, i’).     
	Regarding claim 40, Findenigg discloses wherein the underside facing surfaces of the followers (d) include an underside surface of the head portion (see the annotated Fig. 1 above), and wherein the at least one aperture (not numbered; however, clearly seen in the annotated Fig. 1 above) extends from the tip surface to the underside surface of the head portion.     
	Regarding claim 41, Findenigg discloses wherein the underside facing surfaces of the followers (d) include underside surfaces of the base portion and wherein the top facing surfaces of the followers (d) include top facing surfaces of the base portion (see the annotated Fig. 1 above).     

	Regarding claim 43, Findenigg discloses wherein the adjacent pressure zones and the intermediate pressure zone are separated from one another by a divider (d) (see Figs. 1 and 3) provided by at least one of the followers (d) and follower recesses (f, i, i’).     
	Regarding claim 47, Findenigg discloses wherein the followers (d) and follower recesses (f, i, i’) include underside facing surfaces and respective opposing top facing surfaces (see the annotated Fig. 1 above), and wherein the followers (d) and follower recesses are adapted such that in at least the extended condition fluid pressure at each of the underside facing surfaces of the followers toward the follower recesses (f, i, i’) are substantially hydrostatically balanced with a fluid pressure at each of the respective opposing top facing surfaces (see Figs. 1 and 3) of the followers (d) substantially exposed to the chambers (c).     
	Regarding claim 48, Patterson discloses wherein the followers 62 are biased away from the respective follower recesses (see Figs. 7-12).     
	Regarding claim 49, Patterson discloses wherein the bias 80 is provided by at least one of a spring 80 (see Figs. 9-10) and a pilot pressure.     
	Regarding claim 53, Findenigg discloses wherein the three pressure zones are substantially independent (see Figs. 1-2).     


54 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson  (U.S. Patent Application Publication Number 2011/0171054A1) in view of Findenigg (Publication Number FR 435,286).
	Regarding claims 54, as shown in Figs. 1-15, Patterson discloses a rotary fluid device, the rotary fluid device including an outer housing assembly 24 (see Figs. 1) and an inner rotating arrangement 38, 60 adapted to rotate relative to the outer housing assembly, the outer housing assembly 24 including a rotor housing and the inner rotating arrangement including a rotor 66 dimensioned to rotatably fit within the rotor housing, wherein the rotor 66  includes opposing sides and an outer circumferential surface (not numbered; however, clearly seen in Figs. 6-7) and the rotor housing includes an inner circumferential surface (not numbered; however, clearly seen in Fig. 7) extending about the outer circumferential surface of the rotor, wherein one of the rotor and the rotor housing include lobes 50 (see Figs. 4 and 7) extending in a radial direction relative to the respective inner and outer circumferential surfaces and the other of the rotor 66 and the rotor housing includes followers 62 and follower recesses 74 in which the followers are moveably located, wherein the lobes 50 are arranged to define troughs (see Fig. 7) therebetween extending between the inner and outer circumferential surfaces and the followers are moveablePage 5 of 7Application No.: between an extended condition and a retracted condition relative to the follower recesses so as to substantially sealably follow the respective one of the inner and outer circumferential surfaces with the troughs being dividable by the followers 62 during rotation of the rotor into chambers, and at least one of the rotor and the rotor housing includes a port 26, 28 arrangement such that circumferentially adjacent ones of the chambers are provided with a differential in fluid pressure so as to urge the rotor in a circumferential direction, and wherein the followers 62 and follower recesses 74 include underside facing surfaces and respective opposing top facing surfaces (see Figs. 7-10). However, 
	As shown in Figs. 1-4, Findenigg teaches the followers (d) and follower recesses (f, i, i’) include underside facing surfaces and respective opposing top facing surfaces (see the annotated Fig. 1 above), and  wherein the followers (d) and follower recesses (f, i, i’) are adapted such that in at least the extended condition fluid pressure at each of the underside facing surfaces of the followers (d) toward the follower recesses (f, i, i’) are substantially hydrostatically balanced with a fluid pressure at each of the respective opposing top facing surfaces (see Fig. 1) of the followers substantially exposed to the chambers (c).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the followers and follower recesses adapted such that in at least the extended condition fluid pressure at each of the underside facing surfaces of the followers toward the follower recesses are substantially hydrostatically balanced with a fluid pressure at each of the respective opposing top facing surfaces of the followers substantially exposed to the chambers, as taught by Findenigg in the Patterson apparatus, since the use thereof would have urged/pushed the followers toward the inner circumferential surface of the rotor housing for improving the sealing between the followers and the rotor housing.
	Note that in claim 54, the limitation “such that in at least the extended condition fluid pressure at each of the underside facing surfaces of the followers toward the follower recesses are substantially hydrostatically balanced with a fluid pressure at each of the respective opposing top facing surfaces of the followers substantially exposed to the chambers” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).

Allowable Subject Matter
15.	Claims 44-46 and 50-52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Prior Art
16.	The IDS (PTO-1449) filed on Sept. 4, 2020 has been considered.  An initialized copy is attached hereto.  
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Johnson (U.S. Patent Number 1,364,438), Adams et al. (U.S. Patent Number 2,856,861), Hart (U.S. Patent Number 3,016,184), and (U.S. Patent Application Publication Number 20140140880A1), each further discloses a state of the art.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746